This is an appeal from an order granting an application for dissolution of a corporation pursuant to the General Corporation Law (§ 103) and appointing a Referee to hear and determine the facts as to whether a final order of dissolution should be entered pursuant to article 9 of that law. The determination made at Special Term was correct. The parties stipulated on the argument that in the event this court should affirm the order insofar as a reference was directed, Hon. Isidor Wasservogel, Special Referee, be substituted in place of the Referee designated in the order at Special Term. The Special Term order is modified to substitute the name of the Special Referee and to provide a different time and place for the holding of hearings and the time of publication. As modified, the order is otherwise affirmed, without costs. Settle order. Concur — Botein, P. J., M. M. Frank, McNally, Stevens and Bastow, JJ. [13 Misc 2d 277.]